Name: 2005/775/EC: Commission Decision of 4 November 2005 amending Decision 2002/499/EC authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in the Republic of Korea (notified under document number C(2005) 4235)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European Union law;  agricultural policy;  international trade;  forestry;  cultivation of agricultural land;  Asia and Oceania
 Date Published: 2006-12-12; 2005-11-08

 8.11.2005 EN Official Journal of the European Union L 292/11 COMMISSION DECISION of 4 November 2005 amending Decision 2002/499/EC authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in the Republic of Korea (notified under document number C(2005) 4235) (2005/775/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Under Directive 2000/29/EC, plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruits and seeds, originating in non-European countries, must not in principle be introduced into the Community. However, Directive 2000/29/EC permits derogations from this rule, provided that it is established that there is no risk of introduction of harmful organisms. (2) Commission Decision 2002/499/EC (2), provides for a derogation for the importation of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruits and seeds, originating in the Republic of Korea, subject to specific conditions. (3) The United Kingdom has asked for an extension of that derogation. (4) The situation justifying that derogation remains unchanged and the derogation should therefore continue to apply. (5) Decision 2002/499/EC should, therefore, be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/499/EC is amended as follows: 1. Article 2 is replaced by the following text: Article 2 Member States shall provide the Commission and the other Member States, before 1 August of each year from 2005 to 2008, with the information on quantities imported during the year prior to that date pursuant to this Decision and with a detailed technical report of the examination and/or tests carried out on these plants during the quarantine period referred to in point 10 of the Annex. Any Member State, other than that of importation, in which the plants are introduced, shall also provide the Commission and the other Member States, before 1 August of each year from 2005 to 2008, with a detailed technical report of the examination and/or tests carried out on these plants introduced during the year prior to that date during the quarantine period referred to in point 10 of the Annex.; 2. Article 4 is replaced by the following: Article 4 Member States may apply the derogations mentioned in Article 1 to plants imported into the Community in the following periods: Plants Period Chamaecyparis: 1.6.2004 to 31.12.2007 Juniperus: 1.11.2004 to 31.3.2005, 1.11.2005 to 31.3.2006 and 1.11.2006 to 31.3.2007 Pinus: 1.6.2004 to 31.12.2007 3. in the second sentence of point 3 of the Annex, 2004 is replaced by each year. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 168, 27.6.2002, p. 53.